DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed, 09/30/2022, has been entered. Claims 1,3,4, 6-9,11,12 and 14-35  are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1,3,6 and 12 are moot based on the new grounds of rejection as necessitated by amendment.
Allowable Subject Matter
Claims 18-20 and 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claims 18-20 and 30-32. Dependent claims 33-35 would also be allowable due to their dependency on allowable claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,4,6-9,11,12,14-17 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA (US 20200355788 A1) in view of Zoughi (US 7746266 B2) further in view of Fleisher (US 7265709 B2).

Regarding claim 1, KITAMURA discloses [Note: what KITAMURA fails to disclose is strike-through]
An electronic apparatus (FIG. 1 depicts a “Radar Apparatus”, element 1) comprising: 
antenna elements arranged in a two-dimensional area (FIG. 19 depicts antenna elements arranged in a two-dimensional area with vertical antenna elements and horizontal antenna elements), the antenna elements comprising first antenna elements and second antenna elements (FIG. 19 depicts antenna elements arranged in a two-dimensional area with vertical antenna elements and horizontal antenna elements (i.e. first antenna elements and second antenna elements)); and  
5processor circuitry (Paragraph 0029, “An exemplary embodiment provides a radar apparatus that includes a transmission antenna unit, an oscillator, a modulator, a reception antenna unit, and a processor.”; FIG. 1 depicts the processor) configured to control the first antenna elements and the second antenna elements (Paragraph 0052, “The processor 6 is an electronic control apparatus that is mainly configured by a known microcomputer that includes a central processor (CPU) 61, a memory 62, and the like.”) and receive an electromagnetic wave (Fig. 19 depicts the reception antenna elements that receive an the electromagnetic wave that was transmitted; Paragraph 0030, “The processor is configured to generate information related to an object that reflects a radiation wave from the transmission antenna unit based on a plurality of signal components corresponding to the plurality of transmission signals extracted from each of a plurality of reception signals received by the reception antenna unit.”), 
10wherein: 
the first antenna elements are arranged in a first direction (FIG. 19, horizontal transmitting antenna elements) and separated by a first distance, the first distance is m times “d” than one (FIG. 19 shows dT = 2d (horizontal direction), where 2 is “m” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength), the first antenna elements are further arranged in a second direction perpendicular to the first direction (FIG. 19, vertical transmitting antenna elements) and separated by a third distance, the third distance is p times “d” (FIG. 19 depicts dR = 3d (vertical direction) which is the third position arranged in a second direction different from the first direction, where 3 is “p” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength); 
the second antenna elements (FIG. 19 horizontal receiving antenna elements) are arranged in the first direction and separated by a second distance, the second distance is n times “d” (FIG. 19 shows dR = 3d (horizontal direction), where 3 is “n” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength), m and n are coprime (Paragraph 0031, “In the radar apparatus, the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction. The first interval is equal to a multiplication value of a minimum interval that is a minimum value of an arrangement interval of the plurality of virtual reception antennas and a first multiple that is an integer of 2 or greater. The second interval is equal to a multiplication value of the minimum interval and a second multiple that is an integer of 2 or greater and set to differ from the first multiple. The first multiple and the second multiple are coprime.”; therefore, the values of “m” and “n” are coprime), the second antenna elements are further being arranged in the second direction (FIG. 19 vertical receiving antenna elements) and separated by a fourth distance, the fourth distance is q times “d” (FIG. 19 depicts dT = 2d (vertical direction) which is the fourth position, where 2 is the “q” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength), and p and q are coprime (Paragraph 0031, “In the radar apparatus, the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction. The first interval is equal to a multiplication value of a minimum interval that is a minimum value of an arrangement interval of the plurality of virtual reception antennas and a first multiple that is an integer of 2 or greater. The second interval is equal to a multiplication value of the minimum interval and a second multiple that is an integer of 2 or greater and set to differ from the first multiple. The first multiple and the second multiple are coprime.”; therefore, the values of “p” and “q” are coprime); 






Zoughi discloses [Note: what Zoughi fails to disclose is strike-through], 
m times half of a wavelength of the electromagnetic wave (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA) is half of the electromagnetic wavelength);
n times half of the wavelength (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA)  is half of the wavelength); 
p times half of the wavelength (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA) is half of the wavelength); 
q times half of the wavelength (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA) is half of the wavelength);






Fleisher discloses, 
the processor circuitry (Col. 6, lines 24-32, “The description that follows is presented largely in terms of display images, algorithms, and symbolic representations of operation of data bits within a computer memory. It may be preferred to implement a program or algorithm as various interconnected distinct software modules or features. This is not necessary, as software, firmware, and hardware may be configured many different ways, and may be aggregated into a single processor and program with unclear boundaries.”) is further configured to generate a synthesized image (Fig. 23 is the generated synthesized image; Col. 11, lines 55-58, “As can be seen, privacy images may be formed in different ways. For instance, FIG. 23 illustrates a further display image 160 formed as a combination of images produced by the processes previously described.”); 
 a pixel value of a pixel included in the synthesized image (Fig. 23 represents a combination of the images generated by the preceding figures; Col. 11, lines 55-63, “As can be seen, privacy images may be formed in different ways. For instance, FIG. 23 illustrates a further display image 160 formed as a combination of images produced by the processes previously described. Display image 160 is composed of two basic components, a privacy image or p-image 162 and a group 164 of suspect regions 166. The determination of the suspect regions may be the same as that described previously and illustrated in FIGS. 4-13, or by use of other appropriate technique.”, where each pixel in image 23 has a magnitude value) represents a smaller one of an absolute value of an image signal (Col. 8, lines 31-41, “The kernel numbers above can be thought of as a small image window covering a corresponding five-by-five square of picture elements. This window is moved along the image. For each position of this window on the image, each value in the kernel is multiplied by the corresponding image intensity value (right below it) and the final result of the operation is the sum of the results of the 25 multiplications. Generally, the closer the relative values of the intensities of the pixels overlaid by the window are to the relative values in the kernel, the higher the magnitude or absolute value of the resulting sum.”) of a first pixel in first image information (Fig. 4 is the first image generated by the primary antenna array; Col. 7, lines 6-11, “For example, once a first image of a subject has been obtained, such as with a primary antenna array, objects are detected manually by an operator of the system or automatically. When manual detection is used, a primary or first image 130, such as the image of FIG. 4, may be displayed on a system monitor.”) and an absolute value of an image signal of a second pixel in second image information (Fig. 5 is the second image generated by another set of the antenna array; Col. 7, lines 13-41, “FIG. 5 illustrates an enlarged second image 132 of a portion of the image of FIG. 4 as defined by an outline 134 around the suspect area. Such an area may be defined and the enlarged image produced using image-enhancing algorithms. Such a program may also provide for image enhancement and increased resolution, in order to produce a clearer image of the region in a selected suspect area. For instance, the program may increase the number of picture elements or pixels used to image the suspect area. Image enhancement tools, such as interpolation techniques, may be used to make the image sharper…Optionally, primary arrays may be re-used to re-image the suspect area. Increased resolution may be possible by increasing the firings per surface area of the subject, such as by reducing the rate of movement of the subject relative to the antenna array, or increasing the scanning rate for the antenna array. It may also be possible to produce the first, low-resolution image using a portion of antenna elements in the array, and to produce a second, higher-resolution image using all of the antenna elements corresponding to the selected region of the subject.”); 
the first pixel and the second pixel correspond to the pixel included in the synthesized image (Fig. 23 is the generated synthesized image; Col. 11, lines 55-63, “As can be seen, privacy images may be formed in different ways. For instance, FIG. 23 illustrates a further display image 160 formed as a combination of images produced by the processes previously described. Display image 160 is composed of two basic components, a privacy image or p-image 162 and a group 164 of suspect regions 166. The determination of the suspect regions may be the same as that described previously and illustrated in FIGS. 4-13, or by use of other appropriate technique.”); 
image signals in the first image information correspond to reception signals received by the first antenna elements (Col. 7, lines 6-11, “For example, once a first image of a subject has been obtained, such as with a primary antenna array, objects are detected manually by an operator of the system or automatically. When manual detection is used, a primary or first image 130, such as the image of FIG. 4, may be displayed on a system monitor.”); and 
image signals in the second image information correspond to reception signals received by the second antenna elements (Col. 7, lines 13-41, “FIG. 5 illustrates an enlarged second image 132 of a portion of the image of FIG. 4 as defined by an outline 134 around the suspect area. Such an area may be defined and the enlarged image produced using image-enhancing algorithms. Such a program may also provide for image enhancement and increased resolution, in order to produce a clearer image of the region in a selected suspect area. For instance, the program may increase the number of picture elements or pixels used to image the suspect area. Image enhancement tools, such as interpolation techniques, may be used to make the image sharper…Optionally, primary arrays may be re-used to re-image the suspect area. Increased resolution may be possible by increasing the firings per surface area of the subject, such as by reducing the rate of movement of the subject relative to the antenna array, or increasing the scanning rate for the antenna array. It may also be possible to produce the first, low-resolution image using a portion of antenna elements in the array, and to produce a second, higher-resolution image using all of the antenna elements corresponding to the selected region of the subject.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KITAMURA with Zoughi and further with Fleisher to incorporate the features of where the spacing between the antenna elements is an integer value (greater than 1) times half of the electromagnetic wavelength [where d is equal to half of the wavelength as disclosed in the instant application] and the features of: the processor circuitry is further configured to generate a synthesized image; a pixel value of a pixel included in the synthesized image represents a smaller one of an absolute value of an image signal of a first pixel in first image information and an absolute value of an image signal of a second pixel in second image information; the first pixel and the second pixel correspond to the pixel included in the synthesized image; image signals in the first image information correspond to reception signals received by the first antenna elements; and image signals in the second image information correspond to reception signals received by the second antenna elements.
KITAMURA, Zoughi and Fleisher are all considered analogous arts as they all disclose radar apparatus arrangements for imaging. KITAMURA and ZOUGHI are similar as they both disclose systems and methods of a radar antenna array apparatus design where a two-dimensional antenna array is disclosed where the spacing between the antenna elements is a positive integer greater than 1 x d. KITAMURA is very similar to the instant application as it discloses that the positive integers of “n and m” and “p and q” are relatively prime to one another (co-prime). However, KITAMURA fails to disclose that the distance “d” is equal to half of the wavelength. This is implied when KITAMURA discloses in paragraph 0042, “d is a minimum interval of the virtual array.” However, Zoughi specifically discloses this feature when it recites that spacing distance “d” is (lamda)/2 where lamda is the electromagnetic wavelength. Zoughi discloses the importance of this feature in paragraph 43 when it recites, “Slot spacing of .lamda..sub.0/2 ensures adequate sampling of the scattered electric field without sacrificing signal fidelity, which is adversely affected by mutual coupling.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to ensure that the distance “d” between the antenna elements is equal to half of the wavelength thus leading to a more efficient system.  
	KITAMURA also discloses the generation of an image based on the detected reflected signals by the radar an apparatus, However, KITAMURA fails to disclose the features of: the processor circuitry is further configured to generate a synthesized image; a pixel value of a pixel included in the synthesized image represents a smaller one of an absolute value of an image signal of a first pixel in first image information and an absolute value of an image signal of a second pixel in second image information; the first pixel and the second pixel correspond to the pixel included in the synthesized image; image signals in the first image information correspond to reception signals received by the first antenna elements; and image signals in the second image information correspond to reception signals received by the second antenna elements.
These features are disclosed by Fleisher. Fleisher is pertinent to the instant application as it discloses the use of a millimeter wave radar system to generate multiple images to then be able to detect concealed objects such a weapons. Fleisher also discloses the use of a controllable two-dimensional antenna array to image the person with the potentially concealed object. Fleisher discloses the feature of generating multiple images and a synthesized image by combining the multiple images that are generated from the scans. Fleisher also discloses the feature of using a different set of antenna elements when performing the scans and thus creates a first image using a primary set of antenna arrays and then generates a second image using another set of antenna arrays which potentially provide better resolution for certain portions of the image. The synthesized image indicates pixel magnitude values (i.e. absolute values of the pixel intensities) where certain values are smaller than other values as can be seen by Fig. 23. These values are thus used to indicate the suspected areas of concealed objects, where Fig. 6 depicts the illustration of the values of the Kernels (i.e. magnitude/absolute value) use for the concealed object detection. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed inventio to modify the features of KITAMURA with Zoughi and then further with Fleisher to incorporate all the features of claim 1. The incorporation of all these features would allow for a controllable 2-dimentional antenna array design used for imaging to help in the detection of concealed objects by performing multiple scans and using the resulting pixel values from the multiple images to determine portions of a synthesized image which indicates a potentially concealed object. One would be motivated to do so to allow for detection of concealed objects based on image outputs to optimize the use of such a technology in security systems.

Regarding claim 3, the same analysis and cited section as system claim 1 is applied. KITAMURA further discloses, 
An electronic apparatus (FIG. 1 depicts a “Radar Apparatus”, element 1) comprising: 
processor circuitry (Paragraph 0029, “An exemplary embodiment provides a radar apparatus that includes a transmission antenna unit, an oscillator, a modulator, a reception antenna unit, and a processor.”; FIG. 1 depicts the processor) configured to calculate a 5reception signal of virtual antenna elements (FIG. 19 depicts the “virtual antenna elements” as the transmission antenna elements and reception antenna elements) arranged between pairs of the antenna elements from a signal obtained by transmitting an electromagnetic wave from any of the antenna elements and receiving, by any of the antenna elements, the electromagnetic wave reflected by 10an object (Paragraph 0084, “The reception antenna unit 4 includes N reception antennas that are arranged in a row along the array direction at a second interval d.sub.R that is set to differ from the first interval dT. The processor 6 generates object information related to an object that reflects a radiation wave from the transmission antenna unit 3, based on a plurality of signal components corresponding to M transmission signals extracted from each of N reception signals received by the reception antenna unit 4.”; therefore, the transmitting antenna elements and the receiving antenna elements are “paired” together to extract objection information),  
5reception signal of virtual elements arranged between pairs of the antenna elements from a signal obtained by both transmitting an electromagnetic wave from any of the antenna elements and receiving, by any of the antenna elements, the electromagnetic wave reflected by 10an object (Paragraph 0039, “In this case, a signal that is transmitted from the transmission antenna TX1 and received by the reception antenna RX1 is expressed by expression (1). A signal that is transmitted from the transmission antenna TX1 and received by a reception antenna RX2 is expressed by expression (2). A signal that is transmitted from a transmission antenna TX2 and received by the reception antenna RX1 is expressed by expression (3). A signal that is transmitted from the transmission antenna TX2 and received by the reception antenna RX2 is expressed by expression (4).”; therefore, pairs of transmitting antenna elements and receiving antenna elements are formed )
30
Regarding claim 4, the combination of KITAMURA and Zoughi and Fleisher discloses 
The electronic apparatus of claim 3. KITAMURA further discloses, wherein the antenna elements are arranged outside the two-dimensional area (FIG. 19 depicts that the antenna elements are arranged in a row direction and a column direction in a two-dimensional area. Note the two-dimensional area has been defined as the inner two-dimensional area with a border of transmitting and receiving antennas outside of the two-dimensional area. Based on this definition of the two-dimensional area, FIG. 19 depicts the antenna elements arranged outside of the two-dimensional area as can be seen in the annotated diagram below. This applied to both the transmission antenna elements and the receptions antenna elements as shown below).

    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale

Regarding claim 6, the same analysis and cited section as system claim 1 is applied. KITAMURA further discloses,
An electronic apparatus (FIG. 1 depicts a “Radar Apparatus”, element 1)  comprising: 
processor circuitry (Paragraph 0029, “An exemplary embodiment provides a radar apparatus that includes a transmission antenna unit, an oscillator, a modulator, a reception antenna unit, and a processor.”; FIG. 1 depicts the processor) configured to obtain a signal obtained by both transmitting an electromagnetic wave from any of the antenna elements and receiving, by any 10of the antenna elements, the electromagnetic wave reflected by an object and calculate a reception signal of virtual antenna elements arranged between pairs of the antenna elements from the signal obtained (Paragraph 0039, “In this case, a signal that is transmitted from the transmission antenna TX1 and received by the reception antenna RX1 is expressed by expression (1). A signal that is transmitted from the transmission antenna TX1 and received by a reception antenna RX2 is expressed by expression (2). A signal that is transmitted from a transmission antenna TX2 and received by the reception antenna RX1 is expressed by expression (3). A signal that is transmitted from the transmission antenna TX2 and received by the reception antenna RX2 is expressed by expression (4).”; therefore, pairs of transmitting antenna elements and receiving antenna elements are formed where the antenna elements is tantamount to “virtual antenna elements”). 

Regarding claim 7, the combination of KITAMURA and Zoughi and Fleisher discloses 
The electronic apparatus of claim 6. KITAMURA further discloses, wherein the first antenna elements and the second antenna elements are arranged in a row 35direction and a column direction of the two-dimensional- 48 - area; and a part of the first antenna elements and the second antenna elements is arranged outside the two-dimensional area (FIG. 19 depicts that the antenna elements are arranged in a row direction and a column direction in a two-dimensional area. Note the two-dimensional area has been defined as the inner two-dimensional area with a border of transmitting and receiving antennas outside of the two-dimensional area. Based on this definition of the two-dimensional area, FIG. 19 depicts the antenna elements arranged outside of the two-dimensional area as can be seen in the  annotated diagram below (same applies for transmission antenna elements). The first antenna elements refers to the transmission antenna elements and the second antenna elements refers to the reception antenna elements ).

    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale

Regarding claim 8, the combination of KITAMURA and Zoughi and Fleisher discloses 
The electronic apparatus of claim 6. KITAMURA further discloses, wherein: 5 
a part of the antenna elements and the second antenna elements is arranged inside the two-dimensional area (As shown in the annotated FIG. 19 diagram below, a part of antenna elements in arranged inside the two-dimensional area of the transmission antenna elements and the receptions antenna elements); and  
10another part of the first antenna elements and the second antenna elements is arranged outside the two-dimensional area (As shown in the annotated FIG. 19 diagram below, another part of antenna elements is arranged outside the two-dimensional area of the transmission antenna elements and the receptions antenna elements).  


    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale


Regarding claim 9, the combination of KITAMURA and Zoughi and Fleisher discloses
The electronic apparatus of claim 6. KITAMURA further discloses, wherein the first antenna elements and the second antenna elements are arranged inside the two-dimensional area (FIG.19 depicts antenna elements arranged inside the two-dimensional area of the transmission and receptions antenna elements. Note: see definition of the two-dimensional area in the annotated diagram of FIG. 19 below for clarification).  

    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale
15
Regarding claim 11, the combination of KITAMURA and Zoughi and Fleisher discloses
The electronic apparatus of claim 6. However, the combination of KITAMURA and Fleisher fails to disclose, wherein 25the processor circuitry is configured to calculate a reception signal of virtual antenna elements arranged at mid points of two antenna elements. 

Zoughi discloses, 
 wherein 25the processor circuitry (Paragraph 18, “Using special processing of the measurements at the discrete locations (i.e., at the locations of sensors 25), system 21 generates an image of the object's spatial and/or dielectric profiles on a display 31. For example, imaging system 21 generates and displays a multi-dimensional (i.e., 2D or 3D) image of object 29, such as a holographical image.”; the processor is depicted in FIG. 1)  is configured to calculate a reception signal of virtual antenna elements arranged at mid points of two antenna elements (Fig. 2 and Fig 5B showing diode placed at the midpoint of the slot, 41 and  Paragraph 56, “On each slot, active element 43, namely, a PIN diode is placed in the middle along the narrow side of the respective slot 41. Forward/reverse biasing the PIN diode changes the impedance of the slots 41, a phenomenon used to modulate the signal picked up through that slot. To pick up this modulated signal and route it to processor 37, the receiver 35 comprises rectangular waveguide 67 machined into, for example, a block of aluminum in three rows connected by two bends in which two waveguide openings connect either receivers or a transmitter and a receiver depending on the operational mode.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KITAMURA and Fleisher with Zoughi to incorporate the features of wherein the processor circuitry is configured to calculate a reception signal of virtual antenna elements arranged at mid points of two antenna elements. KITAMURA, Zoughi and Fleisher are all considered analogous arts as they all disclose radar apparatus arrangements. KITAMURA and Zoughi are both considered analogous arts as they both disclose systems and methods of a radar antenna array apparatus design where a two-dimensional antenna array is disclosed where the spacing between the antenna elements is a positive integer x d. KITAMURA is very similar to the instant application as it discloses that the positive integers of “n and m” and “p and q” are relatively prime to one another (co-prime). However, the combination of KITAMURA and Fleisher fails to disclose wherein the processor circuitry is configured to calculate a reception signal of virtual antenna elements arranged at mid points of two antenna elements. Zoughi is also similar to the instant application as it disclose a 2-dimensional antenna array apparatus with a specified distance between each antenna element (half of the electromagnetic wavelength). Zoughi further discloses the feature of: wherein the processor circuitry is configured to calculate a reception signal of virtual antenna elements arranged at mid points of two antenna elements. Zoughi discloses in FIG. 4 and FIG. 5B that a diode is placed at the mid-point of respective transmitting and receiving slot elements and used to pick up the received signal and route it to the processor for further processing. By receiving the signal at the mid points of two antenna elements (transmitting and receiving antenna elements), the signals is less prone to errors. Therefore, the information extracted from the received signals is less impacted by interference and results in more accurate extraction of data, thus leading to a more efficient system. 

Regarding claim 12, the same analysis and cited section as system claim 1 is applied. 

Regarding claim 14, KITAMURA further discloses
The electronic apparatus of claim 1, wherein the first antenna elements and the second antenna elements perform transmission and reception in a mono-static method (FIG. 1 depicts transmission antenna unit and reception antenna unit performing in a mon-static method, where the antenna elements are shown in FIG. 19).

Regarding claim 15, the same cited section and rationale as claim 14 is applied  

Regarding claim 16, KITAMURA further discloses
The electronic apparatus of claim 7, wherein: one of the first antenna elements or one of the second antenna elements arranged at a cross point in the row direction and the column direction performs transmission and reception in a bi-static method; and others of the first antenna elements and others of the second antenna elements perform transmission and reception in a bi-static method or a mono-static method (Paragraph 0039, “In this case, a signal that is transmitted from the transmission antenna TX1 and received by the reception antenna RX1 is expressed by expression (1). A signal that is transmitted from the transmission antenna TX1 and received by a reception antenna RX2 is expressed by expression (2). A signal that is transmitted from a transmission antenna TX2 and received by the reception antenna RX1 is expressed by expression (3). A signal that is transmitted from the transmission antenna TX2 and received by the reception antenna RX2 is expressed by expression (4).”; therefore, the transmission antenna elements and the reception antenna elements can be arranged such that they perform in a bi-static method).

Regarding claim 17, the same cited section and rationale as claim 16 is applied  

Regarding claim 21,  KITAMURA further discloses 
The electronic apparatus of claim 1, wherein: m is equal to p; and n is equal to q (Paragraph 0031, “In the radar apparatus, the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction. The first interval is equal to a multiplication value of a minimum interval that is a minimum value of an arrangement interval of the plurality of virtual reception antennas and a first multiple that is an integer of 2 or greater. The second interval is equal to a multiplication value of the minimum interval and a second multiple that is an integer of 2 or greater and set to differ from the first multiple. The first multiple and the second multiple are coprime.”; therefore, ”m” can equal “ “p” and “n” can equal “q”).

Regarding claim 22, the same cited section and analysis as claim 21 is applied. 

Regarding claim 23, the same cited section and analysis as claim 21 is applied.

Regarding claim 24, KITAMURA further discloses
The electronic apparatus of claim 1, wherein: m and p are equal to 3; and n and q are equal to 4 (Paragraph 0031, “In the radar apparatus, the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction. The first interval is equal to a multiplication value of a minimum interval that is a minimum value of an arrangement interval of the plurality of virtual reception antennas and a first multiple that is an integer of 2 or greater. The second interval is equal to a multiplication value of the minimum interval and a second multiple that is an integer of 2 or greater and set to differ from the first multiple. The first multiple and the second multiple are coprime.”; therefore, ”m” and “p” can equal 3 and “p” and “n” can equal 4).

Regarding claim 25, the same cited section and analysis as claim 24 is applied.

Regarding claim 26, the same cited section and analysis as claim 24 is applied.

Regarding claim 27, KITAMURA further discloses
The electronic apparatus of claim 1, wherein the processor circuitry is configured to control the first antenna elements and the second antenna elements (Paragraph 0052, “The processor 6 is an electronic control apparatus that is mainly configured by a known microcomputer that includes a central processor (CPU) 61, a memory 62, and the like.”), transmit an electromagnetic wave, and control a transmission frequency or bandwidth of the electromagnetic wave (Paragraph 0054, “When this object detection process is performed, as shown in FIG. 7, first, at S110, the processor 6 sets the repetition period Tp that is a parameter related to the common signal that is generated in the oscillator 21. As described above, when the repetition period is changed, the change rate Δf of the frequency of the chirp signal changes. Here, the repetition period Tp may be a fixed value. Alternatively, the repetition period Tp may be set based on a pattern that is determined in advance each time the present process is performed, or by random selection from a plurality of types of values. In addition, at S110, the measurement period Tf and the measurement period Tm may be variably set as appropriate.”).

Regarding claim 28, the same cited section and analysis as claim 27 is applied.

Regarding claim 29, the same cited section and analysis as claim 27 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648